Order entered December 2, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01708-CV

                                   HAL RACHAL, JR., Appellant

                                                 V.

                                 LETKIEWICZ & FOSTER, Appellee

                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-09-2413-2

                                               ORDER
       Before the Court are appellant’s November 13, 2013 motions for an extension of time to

file a reply brief and to allow appellant to file excerpts from the reporter’s record. Appellee filed

a response to these motions on November 20, 2013. We DENY appellant’s motion to allow him

to file excerpts from the reporter’s record.

       We GRANT appellant’s motion for an extension of time to file a reply brief. Appellant

shall file his reply brief on or before DECEMBER 20, 2013. No further extension of time to file

a reply brief will be granted.

                                                        /s/   DAVID LEWIS
                                                              JUSTICE